                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

JOHN DOE,                              )
                                       )               Case No. 1:20-CV-2531
         Plaintiff,                    )
                                       )               Honorable Sharon Johnson Coleman
         v.                            )
                                       )
DONALD J. TRUMP, ET AL.,               )
                                       )
         Defendants.                   )
_______________________________________)
             MOTION TO DISMISS CLAIMS AGAINST THE UNITED STATES

          Defendant United States of America1 hereby moves to dismiss Plaintiff John Doe’s

lawsuit

          First, the Court may not consider Doe’s claims, since there is no waiver of sovereign

immunity conferring jurisdiction over this action and Doe does not allege an actual or imminent

injury-in-fact that is ripe for adjudication. The CARES Act did not create a justiciable right to an

advance refund of the tax credit in 26 U.S.C. § 6428 – the benefit it created was a tax credit for

tax year 2020, not immediate access to government funds. Indeed, Doe’s eligibility for the tax

credit cannot be determined until the 2020 tax year ends. Second, Doe fails to state a claim that




1
  The United States was improperly named and sued as Donald J. Trump, in his
individual and official capacity as President of the United States; Mitch McConnell, in
his individual and official capacity as a Senator and Sponsor of S. 3548 CARES Act;
Steven Mnuchin, in his individual and official capacity as the Secretary of the U.S.
Department of Treasury; Charles Rettig, in his individual and official capacity as U.S.
Commissioner of Internal Revenue; U.S. Department of the Treasury; the U.S. Internal
Revenue Service; and the United States of America. All defendants other than the United
States have filed a motion to dismiss the claims against them. See Dkt. 44. If that motion
is denied, all defendants join in this motion to dismiss.



                                                  1
the CARES Act provision violates the right to marriage, creates an unlawful classification based

on alienage, or impermissibly burdens his First Amendment rights. Section 6428(g) does not

implicate, let alone violate, any of these rights. Further, Doe’s allegations do not establish that

the SSN requirement is without rational basis.


                                                      Respectfully submitted,
                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      /s/ Jordan A. Konig
                                                      JORDAN A. KONIG
                                                      CHRISTOPHER J. WILLIAMSON
                                                      Trial Attorneys, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55, Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Tel.: (202) 305-7917 / Fax: (202) 514-5238
                                                      Jordan.A.Konig@usdoj.gov




                                                  2
                                   CERTIFICATE OF SERVICE


        I hereby certify that on October 9, 2020, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all registered parties.


                                                     /s/ Jordan A. Konig
                                                     JORDAN A. KONIG
                                                     Trial Attorney, Tax Division
                                                     United States Department of Justice
